             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 1 of 23




 1 Benjamin Heikali (SBN 307466)
   FARUQI & FARUQI, LLP
 2 10866 Wilshire Boulevard, Suite 1470
   Los Angeles, CA 90024
 3 Telephone: (424) 256-2884

 4 Facsimile: (424) 256-2885
   E-mail: bheikali@faruqilaw.com
 5
   [Additional Captions on Signature Page]
 6
   Attorney for Plaintiff William Davis
 7

 8                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10   WILLIAM DAVIS, Individually and on
     Behalf of All Others Similarly Situated,
11
                           Plaintiff,
12                                              Case No. 3:19-cv-00271
            v.
13
                                                CLASS ACTION COMPLAINT FOR
14   FINISAR CORPORATION, ROBERT N.             VIOLATIONS OF SECTIONS 14(a) AND
     STEPHENS, THOMAS E. PARDUN,                20(a) OF THE SECURITIES
15   MICHAEL C. CHILD, ROGER C.                 EXCHANGE ACT OF 1934
     FERGUSON, JERRY S. RAWLS,
16   HELENE SIMONET, MICHAEL L.                 JURY TRIAL DEMANDED
     DREYER, and MICHAEL E. HURLSTON,
17

18                         Defendants.
19

20

21

22

23

24

25

26

27

28   CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
                    THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
              Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 2 of 23




 1          Plaintiff William Davis (“Plaintiff”), by his undersigned attorneys, alleges upon personal

 2 knowledge with respect to himself, and upon information and belief based upon, inter alia, the

 3 investigation of counsel as to all other allegations herein, as follows:

 4                                    NATURE OF THE ACTION

 5          1.      This action is brought as a class action by Plaintiff on behalf of himself and the

 6 other public holders of the common stock of Finisar Corporation (“Finisar” or the “Company”)

 7 against the Company and the members of the Company’s board of directors (collectively, the

 8 “Board” or “Individual Defendants,” and, together with Finisar, the “Defendants”) for their

 9 violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

10 Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. 240.14a-9, and Regulation G, 17

11 C.F.R. § 244.100, in connection with the proposed acquisition (the “Proposed Transaction”) of

12 Finisar by II-VI Incorporated (“II-VI”).

13          2.      On November 8, 2018, the Board caused the Company to enter into an agreement

14 and plan of merger (“Merger Agreement”), pursuant to which Finisar shareholders will receive for

15 each share of common stock, at the shareholder’s election and subject to proration, either: (i)

16 $26.00 in cash; (ii) 0.5546 of a share of II-VI common stock; or (iii) a combination of (A) 0.2218

17 of a share of II-VI common stock and (B) $15.60 in cash, without interest (collectively, the

18 “Merger Consideration”).

19          3.      On December 28, 2018, in order to convince Finisar shareholders to vote in favor

20 of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

21 misleading Proxy Statement on Schedule 14A (the “Proxy”) with the Securities and Exchange

22 Commission (“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

23          4.      While Defendants are touting the fairness of the Merger Consideration to the

24 Company’s shareholders in the Proxy, they have failed to disclose certain material information

25 that is necessary for shareholders to properly assess the fairness of the Proposed Transaction,

26 thereby rendering certain statements in the Proxy false and/or misleading.

27                                   1
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
              Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 3 of 23




 1          5.      In particular, the Proxy contains materially incomplete and misleading information

 2 concerning Finisar’s financial projections, which were developed by the Company’s management

 3 and relied on by the Board to recommend the Proposed Transaction.

 4          6.      It is imperative that the material information that has been omitted from the Proxy

 5 is disclosed to the Company’s shareholders prior to the forthcoming shareholder vote, so that they

 6 can properly exercise their corporate suffrage rights.

 7          7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

 8 Defendants for contraventions of: (i) Rule 14a-9; and (ii) Regulation G, 17 C.F.R. § 244.100, in

 9 violation of Sections 14(a) and 20(a) of the Exchange Act. Plaintiff seeks to enjoin Defendants

10 from holding the shareholder vote on the Proposed Transaction and taking any steps to

11 consummate the Proposed Transaction unless, and until, the material information discussed below

12 is disclosed to Finisar shareholders sufficiently in advance of the vote on the Proposed Transaction

13 or, in the event the Proposed Transaction is consummated, to recover damages resulting from the

14 Defendants’ violations of the Exchange Act.

15                                    JURISDICTION AND VENUE

16          8.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

17 Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

18 violations of Section 14(a) and 20(a) of the Exchange Act.

19          9.      Personal jurisdiction exists over each Defendant either because the Defendant

20 conducts business in or maintains operations in this District or is an individual who is either present

21 in this District for jurisdictional purposes or has sufficient minimum contacts with this District as

22 to render the exercise of jurisdiction over Defendant by this Court permissible under traditional

23 notions of fair play and substantial justice.

24          10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

25 78aa, as well as under 28 U.S.C. § 1391, because Finisar is headquartered in this District.

26

27                                   2
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
              Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 4 of 23




 1                                               PARTIES

 2          11.    Plaintiff is, and at all relevant times has been, a Finisar shareholder.

 3          12.    Defendant Finisar is a Delaware corporation and maintains its principal executive

 4 offices at 1389 Moffett Park Drive, Sunnyvale, California 94089. Finisar’s common stock is

 5 traded on the NASDAQ GS under the ticker symbol “FNSR.”

 6          13.    Individual Defendant Robert N. Stephens has been a director of the Company since

 7 2005 and as Chairman of the Board since January 2018.

 8          14.    Individual Defendant Thomas E. Pardun has been a director of the Company since

 9 2009.

10          15.    Individual Defendant Michael C. Child has been a director of the Company since

11 2010.

12          16.    Individual Defendant Roger C. Ferguson has been a director of the Company since

13 1999.

14          17.    Individual Defendant Jerry S. Rawls has been a director of the Company since

15 1989.

16          18.    Individual Defendant Helene Simonet has been a director of the Company since

17 2017.

18          19.    Individual Defendant Michael L. Dreyer has been a director of the Company since

19 2015.

20          20.    Individual Defendant Michael E. Hurlston has been a director of the Company and

21 its Chief Executive Officer since January 2018.

22          21.    The Individual Defendants and Finisar may collectively be referred to as

23 “Defendants.” Each of the Individual Defendants herein is sued individually as well as in his or

24 her capacity as an officer and/or trustee of the Company, and the liability of each arises from the

25 fact that he or she has engaged in all or part of the unlawful acts, plans, schemes, or transactions

26 complained of herein.

27                                   3
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 5 of 23




 1                                CLASS ACTION ALLEGATIONS

 2         22.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

 3 and the other public shareholders of Finisar (the “Class”). Excluded from the Class are Defendants

 4 herein and any person, firm, trust, corporation, or other entity related to or affiliated with any

 5 Defendant.

 6         23.     This action is properly maintainable as a class action because:

 7                 a.     The Class is so numerous that joinder of all members is impracticable.

 8         According to the Proxy, as of December 19, 2018, there were approximately 117,733,459

 9         shares of Finisar common stock outstanding, held by hundreds to thousands of individuals

10         and entities throughout the country. The actual number of public shareholders of Finisar

11         will be ascertained through discovery;

12                 b.     There are questions of law and fact that are common to the Class that

13         predominate over any questions affecting only individual members, including the

14         following:

15                        i)      whether Defendants disclosed material information that includes

16                                non-GAAP financial measures without a presentation and

17                                reconciliation of those measures to their most directly comparable

18                                GAAP equivalent in violation of Section 14(a) of the Exchange Act;

19                        ii)     whether the omission of the GAAP financial measures violates

20                                Section 14(a) of the Exchange Act;

21                        iii)    whether the Individual Defendants have violated Section 20(a) of

22                                the Exchange Act; and

23                        iv)     whether Plaintiff and other members of the Class will suffer

24                                irreparable harm if compelled to vote their shares regarding the

25                                Proposed Transaction based on the materially incomplete and

26                                misleading statements in the Proxy.

27                                   4
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
              Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 6 of 23




 1                  c.      Plaintiff is an adequate representative of the Class, has retained competent

 2          counsel experienced in litigation of this nature, and will fairly and adequately protect the

 3          interests of the Class;

 4                  d.      Plaintiff’s claims are typical of the claims of the other members of the Class

 5          and Plaintiff does not have any interests adverse to the Class;

 6                  e.      The prosecution of separate actions by individual members of the Class

 7          would create a risk of inconsistent or varying adjudications with respect to individual

 8          members of the Class, which would establish incompatible standards of conduct for the

 9          party opposing the Class;

10                  f.      Defendants have acted on grounds generally applicable to the Class with

11          respect to the matters complained of herein, thereby making appropriate the relief sought

12          herein with respect to the Class as a whole; and

13                  g.      A class action is superior to other available methods for fairly and

14          efficiently adjudicating the controversy.

15                                    SUBSTANTIVE ALLEGATIONS

16          24.     Finisar is a provider of fiber optic subsystems and network performance test

17 systems that provides its customers with high-speed data communications over local area networks

18 and storage area networks in a variety of applications.

19          25.     On November 9, 2018, Finisar and II-VI announced the Proposed Transaction in a

20 press release which states, in pertinent part:

21          PITTSBURGH & SUNNYVALE, Calif., November 9, 2018 (GLOBE
            NEWSWIRE) — II-VI Incorporated (NASDAQ:IIVI), a global leader in
22          engineered materials and optoelectronic components, and Finisar Corporation
23          (NASDAQ: FNSR), a global technology leader in optical communications, today
            announced that they have entered into a definitive merger agreement under which
24          II-VI will acquire Finisar in a cash and stock transaction with an equity value of
            approximately $3.2 billion.
25

26

27                                   5
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
           Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 7 of 23




          Under the terms of the merger agreement, which has been unanimously approved
 1        by the Boards of Directors of both companies, Finisar’s stockholders will receive,
 2        on a pro-rated basis, $15.60 per share in cash and 0.2218x shares of II-VI common
          stock, valued at $10.40 per share based on the closing price of II-VI’s common
 3        stock of $46.88 on November 8, 2018. The transaction values Finisar at $26.00 per
          share, or approximately $3.2 billion in equity value and represents a premium of
 4        37.7% to Finisar’s closing price on November 8, 2018. Finisar shareholders would
          own approximately 31% of the combined company.
 5

 6        The combination of II-VI and Finisar would unite two innovative, industry leaders
          with complementary capabilities and cultures to form a formidable industry leading
 7        photonics and compound semiconductor company capable of serving the broad set
          of fast growing markets of communications, consumer electronics, military,
 8        industrial processing lasers, automotive semiconductor equipment and life
          sciences. Together, II-VI and Finisar will employ over 24,000 associates in 70
 9        locations worldwide upon closing of the transaction.
10
          “Disruptive megatrends driven by innovative uses of lasers and other engineered
11        materials present huge growth opportunities for both of our companies,” said Dr.
          Vincent D. Mattera, Jr., President and CEO, II-VI Incorporated. “In
12        communications, materials processing, consumer electronics and automotive, we
          expect that the combination with Finisar will allow us to leverage our combined
13        technology and intellectual property in InP, GaAs, SiC, GaN, SiP and diamond to
          achieve faster time to market, cost and scale. Together, we believe that we will be
14
          better strategically positioned to play a strong leadership role in the emerging
15        markets of 5G, 3D sensing, cloud computing, electric and autonomous vehicles,
          and advanced microelectronics manufacturing.”
16
          Dr. Mattera continued, “We have long admired Finisar and have a great deal of
17        regard for its founders and its talented global team. Our companies both have a long
          history of focusing on innovation, breakthrough solutions and competitive follow-
18
          through by manufacturing high quality products for our customers, and we look
19        forward to welcoming Finisar to the II-VI family and further strengthening our
          competitive position in the industry.”
20
          “The combination of our state-of-the-art technology platforms, deep customer
21        relationships, great assets and amazing talent will enhance our ability to hit market
          windows that won’t stay open for long,” said Michael Hurlston, Finisar’s CEO.
22        “This combination will accelerate our collective growth and will take advantage of
23        the technology, products and manufacturing expertise that Finisar has uniquely
          developed over the course of its 30 year history.”
24
          Mr. Hurlston added, “We are extremely excited to combine Finisar with II-VI and
25        together create a leader in photonics and compound semiconductors across all of
          the markets we serve. We are confident that the growth potential for the combined
26

27                                   6
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
              Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 8 of 23




          company is substantial, and we believe that our respective shareholders will be able
 1        to enjoy significant potential for value creation when the transaction is completed.”
 2
          Compelling Strategic Rationale
 3
          As a combined company, II-VI and Finisar will continue to leverage their leading-
 4        edge innovation and commercialization of complex technologies to maximize value
          through vertical integration and manufacturing scale. The core competencies of the
 5        two companies in innovation and manufacturing will complement each other at all
          levels of the value chain, including in the following strategic areas:
 6

 7                  A Stronger Position in Optical Communications: The combined
                     company will provide a full line and scalable supply of high
 8                   performance Datacom transceivers, products based on coherent
                     transmission technology and ROADM solutions based on more than 30
 9                   years of industry leadership. It will market products into next-generation
                     undersea, long-haul and metro networks, hyperscale datacenters and in
10
                     5G optical infrastructure.
11
                    Compelling Platform for 3D Sensing & LiDAR: The combined
12                   optoelectronics technology leadership based on GaAs and InP
                     compound semiconductor laser design platforms, together with one of
13                   the world’s largest 6-inch vertically integrated epitaxial growth and
                     device fabrication manufacturing platforms, will enable faster time to
14                   market for a greater number of opportunities in 3D sensing and LiDAR.
15
                    Combined Capabilities Unlock Access to Larger Markets: The
16                   broad portfolio of differentiated engineered materials, including GaAs,
                     InP, SiC, GaN and diamond together with a critical mass of
17                   optoelectronic, optical and integrated circuit device design expertise and
                     related intellectual property, will unlock access to larger markets in RF
18                   devices for next-generation wireless and military applications, as well
19                   as power electronics for electric cars and green energy.

20                  Maximizing Value Creation through Vertical Integration: Deep
                     vertical integration of core technologies ranging from engineered
21                   materials to high value-add solutions, enabled by differentiated
                     components, will provide the combined company with a strong
22                   foundation to capitalize on a broad range of emerging opportunities
23                   while making the overall markets even more competitive.

24        Driving Enhanced Financial Performance

25        In addition to the compelling strategic benefits, the combination of II-VI and Finisar
          will:
26

27                                   7
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
                Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 9 of 23




                      Accelerate Revenue Growth: On a pro forma basis, the combined
 1
                       company had approximately $2.5 billion of annual revenue. The
 2                     combined broad base of talent, technology and manufacturing is
                       expected to enhance the ability to better address near-to medium-term
 3                     opportunities and accelerate revenue growth.
 4                    Provide Significant Synergy Potential: The combined company
                       expects to realize $150 million of run-rate cost synergies within 36
 5
                       months of closing. Synergies are expected to be achieved from
 6                     procurement savings, internal supply of materials and components,
                       efficient research and development, consolidation of overlapping costs
 7                     and sales and marketing efficiencies.

 8                    Strengthen Earnings Accretion: The transaction is expected to drive
                       accretion in Non-GAAP earnings per share for the first full year post
 9                     close of approximately 10% and more than double that thereafter.
10
            Transaction Details
11
            II-VI intends to fund the cash consideration with a combination of cash on hand
12          from the combined companies’ balance sheets and $2 billion in funded debt
            financing. The transaction is expected to close in the middle of calendar year 2019,
13          subject to approval by each company’s shareholders, antitrust regulatory approvals
            and other customary closing conditions.
14

15          Management and Board of Directors

16          Upon closing of the transaction, Dr. Mattera will continue to serve as President and
            CEO of the combined company.
17
            In addition, in connection with the closing of the transaction, three Finisar board
18          members will be appointed to the II-VI Board, which will be expanded to 11
            directors.
19

20 The Materially Incomplete and Misleading Proxy

21          26.     On December 28, 2018, Defendants caused the Proxy to be filed with the SEC in

22 connection with the Proposed Transaction. The Proxy solicits the Company’s shareholders to vote

23 in favor of the Proposed Transaction. Defendants were obligated to carefully review the Proxy

24 before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

25 did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

26 and/or omits both required and material information that is necessary for the Company’s

27                                   8
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 10 of 23




 1 shareholders to make an informed decision concerning whether to vote in favor of the Proposed

 2 Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

 3          The Materiality of Financial Projections

 4          27.    A company’s financial forecasts are material to a board of directors in determining

 5 whether to approve a merger transaction and recommend that shareholders vote to approve the

 6 transaction. Here, the financial forecasts were relied on to approve the Merger Agreement and

 7 recommend the Proposed Transaction to shareholders, as the Proxy discloses that the financial

 8 forecasts were “prepared by, and are the responsibility of, Finisar management . . . and were

 9 approved by the Finisar Board[.]” Proxy 119.

10          28.    When soliciting proxies from shareholders, a company must furnish the

11 information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

12 14A sets forth the information a company must disclose when soliciting proxies regarding mergers

13 and acquisitions. In regard to financial information, companies are required to disclose “financial

14 information required by Article 11 of Regulation S-X[,]” which includes Item 10 of Regulation S-

15 K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

16          29.    Under Item 10 of Regulation S-K, companies are encouraged to disclose

17 “management’s projections of future economic performance that have a reasonable basis and are

18 presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

19 usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to

20 assure that the choice of items projected is not susceptible of misleading inferences through

21 selective projection of only favorable items.” Id.

22          30.    In order to facilitate investor understanding of the Company’s financial projections,

23 the SEC provides companies with certain factors “to be considered in formulating and disclosing

24 such projections[,]” including:

25       (i) When management chooses to include its projections in a Commission filing,
         the disclosures accompanying the projections should facilitate investor
26       understanding of the basis for and limitations of projections. In this regard investors
27                                                 9
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                     THE SECURITIES EXCHANGE ACT OF 1934
                                                                                    No. 3:19-cv-00271
            Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 11 of 23




           should be cautioned against attributing undue certainty to management’s
 1         assessment, and the Commission believes that investors would be aided by a
 2         statement indicating management’s intention regarding the furnishing of updated
           projections. The Commission also believes that investor understanding would be
 3         enhanced by disclosure of the assumptions which in management’s opinion are
           most significant to the projections or are the key factors upon which the financial
 4         results of the enterprise depend and encourages disclosure of assumptions in a
           manner that will provide a framework for analysis of the projection.
 5

 6         (ii) Management also should consider whether disclosure of the accuracy or
           inaccuracy of previous projections would provide investors with important insights
 7         into the limitations of projections. In this regard, consideration should be given to
           presenting the projections in a format that will facilitate subsequent analysis of the
 8         reasons for differences between actual and forecast results. An important benefit
           may arise from the systematic analysis of variances between projected and actual
 9
           results on a continuing basis, since such disclosure may highlight for investors the
10         most significant risk and profit-sensitive areas in a business operation.

11 17 C.F.R. § 229.10(b)(3) (emphasis added).

12         31.     Here, Finisar’s shareholders would clearly find complete and non-misleading
13 financial projections material in deciding how to vote, considering that in making its

14 recommendation that shareholders vote in favor of the Proposed Transaction, the Board considered

15 “the prospects and likelihood of realizing superior benefits through remaining an independent

16 company, risks associated with remaining an independent company, and possible alternative

17 business strategies[.]” Proxy 94.

18         32.     As discussed further below, the non-GAAP financial projections here do not
19 provide Finisar’s shareholders with a materially complete understanding of the assumptions and

20 key factors considered in developing the Forecasts, which assumptions, factors and other inputs

21 the Board reviewed.

22         The Financial Projections are Materially Incomplete
23         33.     As mentioned above, the Proxy discloses that “[i]n connection with Finisar’s
24 evaluation of strategic alternatives and a possible business combination transaction involving

25 Finisar, in August 2018, Finisar prepared certain unaudited projections and estimates of future

26

27                                   10
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 12 of 23




 1 financial and operating performance with respect to Finisar’s fiscal years ending in 2019, 2020

 2 and 2021.” Id. at 119. The Proxy discloses summaries of the aforementioned financial projections.

 3          34.    The first summary discloses several non-GAAP financial measures, including

 4 Gross Margin, Gross Profit, Total Operating Expenses, Operating Income, Operating Margin,

 5 EBITDAS, Pre-Tax Income, Net Income, and Fully Diluted EPS. Id. at 119.

 6          35.    In a footnote, the Proxy further discloses that “Finisar has historically calculated

 7 financial information on a non-GAAP basis” due to the exclusion of, inter alia:

 8          (i) amortization of acquired technology (non-cash charges related to technology
 9          obtained in acquisitions); (ii) stock-based compensation expense (non-cash
            charges); (iii) impairment of long-lived/intangible assets (non-cash charges); (iv)
10          reduction in force costs and other restructuring charges (non-core cash charges);
            (v) acquisition related retention payments (non-core cash charges); (vi) inventory
11          write-offs related to discontinued products (non-cash charges); (vii) discontinued
            product services fees (non-core cash charges); (viii) duplicate facility costs during
12
            facility move (non-core cash charges); (ix) acquisition related costs (non-core cash
13          charges); (x) litigation settlements and resolutions and related costs (non-core cash
            charges); (xi) amortization of purchased intangibles (non-core, non-cash charges);
14          (xii) start-up cash costs related to Finisar’s Sherman VCSEL fab until Finisar
            begins commercial production; (xiii) imputed interest expenses on convertible debt
15          (non-cash charges); (xiv) imputed interest related to restructuring (non-cash
            charges); (xv) other interest income (non-core benefits); (xvi) gains and losses on
16
            sales of assets and other miscellaneous (non-cash losses and cash gains related to
17          the periodic disposal of assets no longer required for current activities); (xvii) loss
            (gain) related to minority investments (non-core charges or benefits); (xviii) dollar
18          denominated foreign exchange transaction losses (gains) (non-cash charges or
            benefits); and (xix) amortization of debt issuance costs (non-cash charges).
19

20 Id. at 119-20. The footnote further discloses that the financial projections “have adjusted non-

21 GAAP income and non-GAAP income per share for the difference between GAAP income taxes

22 and non-GAAP income taxes.” Id.

23          36.    The second summary discloses additional non-GAAP financial projections,

24 including Non-GAAP EBIT, NOPAT, and Unlevered Free Cash Flow (“UFCF”). Id. at 120.

25          37.    The Proxy further discloses that UFCF was “derived from the Finisar management

26 projections” and “calculated by starting with net operating profit after tax, or NOPAT, and adding

27                                   11
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 13 of 23




 1 back depreciation and then subtracting change in net working capital and capital expenditures.”

 2 Id. at 120.

 3          38.    Despite disclosing that the Company makes at least nineteen (19) adjustments to its

 4 financial projections, if not more, the Proxy fails to disclose how any of the measures were

 5 calculated (other than UFCF), nor does the Proxy disclose the values of the line item adjustments

 6 disclosed, rendering the Proxy materially false and/or misleading.

 7          39.    Thus, the Proxy’s disclosure of these non-GAAP financial projections provides an

 8 incomplete and materially misleading understanding of the Company’s future financial prospects

 9 and the inputs and assumptions for which those prospects are based upon. It is clear that those line

10 items were in fact forecasted and utilized in calculating the non-GAAP measures disclosed and

11 relied on by the Board to recommend the Proposed Transaction, in violation of Section 14(a) of

12 the Exchange Act.

13          40.    The financial projections disclosed on pages 119-20 of the Proxy violate Section

14 14(a) of the Exchange Act because: (1) the use of such forecasted non-GAAP financial measures

15 alone violates SEC Regulation G as Defendants failed to reconcile those non-GAAP measures to

16 their closest GAAP equivalents or otherwise disclose the specific financial assumptions and inputs

17 used to calculate the non-GAAP measures; and (2) they violate SEC Regulation 14a-9 because

18 they are materially misleading as shareholders are unable to discern the veracity of the financial

19 projections. As such, this information must be disclosed in order to cure the materially misleading

20 disclosures regarding both the financial projections developed by the Company as well as the

21 projections relied upon by the Company’s financial advisors.

22

23

24

25

26

27                                   12
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 14 of 23




 1          The Financial Projections Violate Regulation G	

 2          41.     The SEC has acknowledged that potential “misleading inferences” are exacerbated

 3 when the disclosed information contains non-GAAP financial measures1 and adopted Regulation

 4 G2 “to ensure that investors and others are not misled by the use of non-GAAP financial

 5 measures.”3

 6          42.     Defendants must comply with Regulation G. More specifically, the company must

 7 disclose the most directly comparable GAAP financial measure and a reconciliation (by schedule

 8 or other clearly understandable method) of the differences between the non-GAAP financial

 9 measure disclosed or released with the most comparable financial measure or measures calculated

10 and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the SEC believes

11 “this reconciliation will help investors . . . to better evaluate the non-GAAP financial measures . .

12 . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

13 pricing of securities.”4

14          43.     Moreover, the SEC has publicly stated that the use of non-GAAP financial

15 measures can be misleading.5 Former SEC Chairwoman Mary Jo White has stated that the frequent

16
     1
17            Non-GAAP financial measures are numerical measures of future financial performance
     that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
18   directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).
     2
              Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
19
     Regulation G.
     3
20            United States Securities and Exchange Commission, Final Rule: Conditions for Use of
     Non-GAAP Financial Measures (2002), available at https://www.sec.gov/rules/final/33-8176.htm
21   (last visited Jan. 16, 2019) (“SEC, Final Rule”).
     4
              SEC, Final Rule.
22   5
              See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
     Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
23
     (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
24   measures-the-secs-evolving-views/ (last visited Jan. 16, 2019); Gretchen Morgenson, Fantasy
     Math Is Helping Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
25   http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-
     into-profits.html?_r=0 (last visited Jan. 16, 2019).
26

27                                   13
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 15 of 23




 1 use by publicly traded companies of unique, company-specific non-GAAP financial measures

 2 implicates the centerpiece of the SEC’s disclosures regime:

 3          In too many cases, the non-GAAP information, which is meant to supplement the
            GAAP information, has become the key message to investors, crowding out and
 4          effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
            Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and
 5
            I, along with other members of the staff, have spoken out frequently about our
 6          concerns to raise the awareness of boards, management and investors. And last
            month, the staff issued guidance addressing a number of troublesome practices
 7          which can make non-GAAP disclosures misleading: the lack of equal or greater
            prominence for GAAP measures; exclusion of normal, recurring cash operating
 8          expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
            picking; and the use of cash per share data. I strongly urge companies to carefully
 9
            consider this guidance and revisit their approach to non-GAAP disclosures. I also
10          urge again, as I did last December, that appropriate controls be considered and that
            audit committees carefully oversee their company’s use of non-GAAP measures
11          and disclosures.6
12          44.    The SEC has required compliance with Regulation G, including the reconciliation

13 requirement in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence 5

14 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-GAAP

15 financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff Comment

16 Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial information

17 is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-A and is thus

18 not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc., Correspondence 29

19 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we have added a reconciliation

20

21
     6
          Mary Jo White, Keynote Address, International Corporate Governance Network Annual
22 Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
   GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
23
   white-icgn-speech.html (emphasis added) (footnotes omitted) (last visited Jan. 16, 2019).
   7
24        Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
   filename1.htm (last visited Jan. 16, 2019)
25 8      Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
   filename1.pdf (last visited Jan. 16, 2019)
26

27                                   14
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 16 of 23




 1 of actual and projected EBIT to GAAP net income . . . .”).9

 2          45.     Compliance with Regulation G is mandatory under Section 14(a), and non-

 3 compliance constitutes a violation of Section 14(a). Thus, in order to bring the Proxy into

 4 compliance with Regulation G, Defendants must provide a reconciliation of the non-GAAP

 5 financial measures to their respective most comparable GAAP financial measures.

 6          The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9

 7          46.     In addition to the Proxy’s violation of Regulation G, the lack of reconciliation or,

 8 at the very least, the line items utilized in calculating the non-GAAP measures renders the financial

 9 forecasts disclosed materially misleading as shareholders are unable to understand the differences

10 between the non-GAAP measures and their respective most comparable GAAP financial

11 measures. Such projections are necessary to make the non-GAAP projections included in the

12 Proxy not misleading for the reasons discussed above.

13          47.     Moreover, the Forecasts are clearly material since the Board considered the

14 Company’s “prospects and likelihood of realizing superior benefits through remaining an

15   9
             Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
16   filename1.htm (last visited Jan. 16, 2019). See also Actel Corporation, SEC Staff Comment Letter
     2 (Oct. 13, 2010) (“Opinion of Actel’s Financial Advisor, page 24 . . . This section includes non-
17   GAAP financial measures. Please revise to provide the disclosure required by Rule 100 of
     Regulation G.”). Available at https://www.sec.gov/Archives/edgar/data/907687/00000000001
18   0060087/filename1.pdf (last visited Jan. 16, 2019). See also The Spectranetics Corporation, SEC
     Staff Comment Letter 1 (July 18, 2017) (“Item 4. The Solicitation or Recommendation Certain
19
     Spectranetics Forecasts, page 39 . . . [P]rovide the reconciliation required under Rule 100(a) of
20   Regulation G”). Available at https://www.sec.gov/Archives/edgar/data/789132/0000000000
     17025180/filename1.pdf (last visited Jan. 16, 2019). The SEC Office of Mergers and Acquisitions
21   applied Regulation G in these transactions, which reflect the SEC’s official position. Any claim
     that the SEC has officially sanctioned the use of non-GAAP financial forecasts for business
22   combinations when the Board itself created and relied on such non-GAAP forecasts to recommend
     a transaction such at the Proposed Transaction, is incorrect. The SEC’s website provides certain
23
     unofficial guidance for certain matters, called Compliance and Disclosure Interpretations
24   (“C&DI”), which through the use of Q&As reflect the views of particular SEC staff and on which
     certain issuers have in the past claimed an exemption from Regulation G. The SEC itself expressly
25   disclaims C&DIs as they are not regulations that have been reviewed by the SEC, and the SEC
     expressly states that they are not binding and should not be relied on.                        See
26   www.sec.gov/divisions/corpfin/cfguidance.shtml (last visited Jan. 16, 2019).
27                                                    15
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                            THE SECURITIES EXCHANGE ACT OF 1934
                                                                                    No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 17 of 23




 1 independent company” in recommending shareholders vote in favor of the Proposed Transaction,

 2 Proxy 94. As such, shareholders would clearly want a complete and non-misleading understanding

 3 of those Forecasts.

 4           48.   In order to cure the materially misleading nature of the projections under SEC Rule

 5 14a-9 as a result of the omitted information on pages 119-20, Defendants must provide a

 6 reconciliation table of the non-GAAP financial measures to the most comparable GAAP measures.

 7           49.   In sum, the Proxy independently violates: (i) Regulation G, which requires a

 8 presentation and reconciliation of any non-GAAP financial measure to its most directly

 9 comparable GAAP equivalent; and (ii) Rule 14a-9, since the material omitted information renders

10 certain statements, discussed above, materially incomplete and misleading.            As the Proxy

11 independently contravenes the SEC rules and regulations, Defendants violated Section 14(a) and

12 Section 20(a) of the Exchange Act by filing the Proxy to garner votes in support of the Proposed

13 Transaction.

14           50.   Absent disclosure of the foregoing material information prior to the special

15 shareholder meeting, Plaintiff and the other members of the Class will be unable to make a fully-

16 informed decision regarding whether to vote in favor of the Proposed Transaction, and are thus

17 threatened with irreparable harm, warranting the injunctive relief sought herein.

18                                              COUNT I

19            (Against All Defendants for Violations of Section 14(a) of the Exchange Act
                          and 17 C.F.R. § 244.100 Promulgated Thereunder)
20

21           51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

22 herein.

23           52.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

24 of the mails or by any means or instrumentality of interstate commerce or of any facility of a

25 national securities exchange or otherwise, in contravention of such rules and regulations as the

26 Commission may prescribe as necessary or appropriate in the public interest or for the protection

27                                   16
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 18 of 23




 1 of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

 2 authorization in respect of any security (other than an exempted security) registered pursuant to

 3 section 78l of this title.” 15 U.S.C. § 78n(a)(1).

 4           53.    As set forth above, the Proxy omits material information required by SEC

 5 Regulation G, 17 C.F.R. § 244.100, which therefore constitutes an independent violation of Section

 6 14(a). SEC Regulation G, among other things, requires an issuer that chooses to disclose a non-

 7 GAAP measure to provide a presentation of the “most directly comparable” GAAP measure, and

 8 a reconciliation “by schedule or other clearly understandable method” of the non-GAAP measure

 9 to the “most directly comparable” GAAP measure. 17 C.F.R. § 244.100(a).

10           54.    The failure to reconcile the numerous material non-GAAP financial measures

11 included in the Proxy is a violation of Regulation G and constitutes a violation of Section 14(a).

12           55.    The misrepresentations and omissions in the Proxy are material to Plaintiff and the

13 Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

14 omissions are not corrected prior to the vote on the Proposed Transaction.

15           56.    Plaintiff and the Class have no adequate remedy at law. Only through the exercise

16 of this Court’s equitable powers can Plaintiff and the Class be fully protected from the immediate

17 and irreparable injury that Defendants’ actions threaten to inflict.

18                                               COUNT II

19            (Against All Defendants for Violations of Section 14(a) of the Exchange Act
                              and Rule 14a-9 Promulgated Thereunder)
20

21           57.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

22 herein.

23           58.    SEC Rule 14a-9 prohibits the solicitation of shareholder votes in Proxy

24 communications that contain “any statement which, at the time and in the light of the circumstances

25 under which it is made, is false or misleading with respect to any material fact, or which omits to

26 state any material fact necessary in order to make the statements therein not false or misleading[.]”

27                                   17
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 19 of 23




 1 17 C.F.R. § 240.14a-9.

 2          59.    Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]

 3 public a non-GAAP financial measure that, taken together with the information accompanying that

 4 measure . . . contains an untrue statement of a material fact or omits to state a material fact

 5 necessary in order to make the presentation of the non-GAAP financial measure . . . not

 6 misleading.” 17 C.F.R. § 244.100(b) (emphasis added). The SEC’s official public position is to

 7 enforce Regulation G in merger transactions by compelling target companies to amend solicitation

 8 material, including proxies, to comply with Regulation G.

 9          60.    Defendants have issued the Proxy with the intention of soliciting shareholder

10 support for the Proposed Transaction. Each of the Defendants reviewed and authorized the

11 dissemination of the Proxy, which fails to provide critical information regarding, amongst other

12 things, the financial projections for the Company.

13          61.    In so doing, Defendants made untrue statements of fact and/or omitted material

14 facts necessary to make the statements made not misleading. Each of the Individual Defendants,

15 by virtue of their roles as directors, were aware of the omitted information but failed to disclose

16 such information, in violation of Section 14(a). The Individual Defendants were therefore

17 negligent, as they had reasonable grounds to believe material facts existed that were misstated or

18 omitted from the Proxy, but nonetheless failed to obtain and disclose such information to

19 shareholders although they could have done so without extraordinary effort.

20          62.    The Individual Defendants knew or were negligent in not knowing that the Proxy

21 is materially misleading and omits material facts that are necessary to render it not misleading.

22 The Individual Defendants undoubtedly reviewed and relied upon the omitted information

23 identified above in connection with their decision to approve and recommend the Proposed

24 Transaction.

25

26

27                                   18
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 20 of 23




 1           63.    The Individual Defendants knew or were negligent in not knowing that the material

 2 information identified above has been omitted from the Proxy, rendering the sections of the Proxy

 3 identified above to be materially incomplete and misleading.

 4           64.    The Individual Defendants were, at the very least, negligent in preparing and

 5 reviewing the Proxy. The preparation of a Proxy statement by corporate insiders containing

 6 materially false or misleading statements or omitting a material fact constitutes negligence. The

 7 Individual Defendants were negligent in choosing to omit material information from the Proxy or

 8 failing to notice the material omissions in the Proxy upon reviewing it, which they were required

 9 to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

10 involved in the process leading up to the signing of the Merger Agreement and the preparation of

11 the Company’s financial projections.

12           65.    Finisar is also deemed negligent as a result of the Individual Defendants’

13 negligence in preparing and reviewing the Proxy.

14           66.    The misrepresentations and omissions in the Proxy are material to Plaintiff and the

15 Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

16 omissions are not corrected prior to the vote on the Proposed Transaction.

17           67.    Plaintiff and the Class have no adequate remedy at law. Only through the exercise

18 of this Court’s equitable powers can Plaintiff and the Class be fully protected from the immediate

19 and irreparable injury that Defendants’ actions threaten to inflict.

20                                              COUNT III

21                         (Against the Individual Defendants for Violations
                                 of Section 20(a) of the Exchange Act)
22

23           68.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

24 herein.

25           69.    The Individual Defendants acted as controlling persons of Finisar within the

26 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

27                                   19
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 21 of 23




 1 officers and/or directors of Finisar, and participation in and/or awareness of the Company’s

 2 operations and/or intimate knowledge of the incomplete and misleading statements contained in

 3 the Proxy filed with the SEC, they had the power to influence and control and did influence and

 4 control, directly or indirectly, the decision making of the Company, including the content and

 5 dissemination of the various statements that Plaintiff contends are materially incomplete and

 6 misleading.

 7          70.     Each of the Individual Defendants was provided with or had unlimited access to

 8 copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

 9 shortly after these statements were issued and had the ability to prevent the issuance of the

10 statements or cause the statements to be corrected.

11          71.     In particular, each of the Individual Defendants had direct and supervisory

12 involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

13 the power to control or influence the particular transactions giving rise to the Exchange Act

14 violations alleged herein and exercised the same. The Proxy at issue contains the unanimous

15 recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

16 were thus directly involved in preparing the Proxy.

17          72.     In addition, as described herein and set forth at length in the Proxy, the Individual

18 Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

19 Proxy purports to describe the various issues and information that the Individual Defendants

20 reviewed and considered. The Individual Defendants participated in drafting and/or gave their

21 input on the content of those descriptions.

22          73.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

23 of the Exchange Act.

24          74.     As set forth above, the Individual Defendants had the ability to exercise control

25 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

26 their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

27                                   20
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
             Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 22 of 23




 1 Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

 2 result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

 3          75.     Plaintiff and the Class have no adequate remedy at law. Only through the exercise

 4 of this Court’s equitable powers can Plaintiff and the Class be fully protected from the immediate

 5 and irreparable injury that Defendants’ actions threaten to inflict.	

 6                                        PRAYER FOR RELIEF

 7          WHEREFORE, Plaintiff prays for judgment and relief as follows:

 8          A.      Declaring that this action is properly maintainable as a Class Action and certifying

 9 Plaintiff as Class Representative and his counsel as Class Counsel;

10          B.      Enjoining Defendants and all persons acting in concert with them from proceeding

11 with the shareholder vote on the Proposed Transaction or consummating the Proposed Transaction,

12 unless and until the Company discloses the material information discussed above which has been

13 omitted from the Proxy;

14          C.      Directing Defendants to account to Plaintiff and the Class for all damages sustained

15 as a result of their wrongdoing;

16          D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

17 attorneys’ and expert fees and expenses; and

18          E.      Granting such other and further relief as this Court may deem just and proper.

19                                            JURY DEMAND

20          Plaintiff demands a trial by jury on all issues so triable.

21 Dated: January 16, 2019
                                                         Respectfully submitted,
22

23                                                       FARUQI & FARUQI, LLP

24   OF COUNSEL:                                         By: /s/ Benjamin Heikali
                                                         Benjamin Heikali, Bar No. 307466
25   FARUQI & FARUQI, LLP                                10866 Wilshire Blvd., Suite 1470
                                                         Los Angeles, CA 90024
26

27                                   21
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
            Case 3:19-cv-00271-WHO Document 1 Filed 01/16/19 Page 23 of 23




     Nadeem Faruqi                         Tel.: (424) 256-2884
 1   James M. Wilson, Jr.                  Fax: 424.256.2885
 2   685 Third Ave., 26th Fl.              Email: bheikali@faruqilaw.com
     New York, NY 10017
 3   Telephone: (212) 983-9330             Counsel for Plaintiff
     Email: nfaruqi@faruqilaw.com
 4   Email: jwilson@faruqilaw.com
 5
     Counsel for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                   22
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a) AND 20(a) OF
28                  THE SECURITIES EXCHANGE ACT OF 1934
                                                         No. 3:19-cv-00271
